CONTINUATION SHEET

Continuation of 12.  The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
	Regarding independent claim 1, Applicant submits that the combination of Dong in view of Seok does not teach the claimed invention as currently presented.  Specifically, Applicant has submitted the following arguments:
“…A person of one ordinary skill in the art would understand that both the association request message and the association response message of Dong are unicast messages that are sent point-to-point between the terminal and the access point of Dong. Thus, the association response message sent by the access point in response to the association request message in Dong is a unicast message, and is not the "message targeted to a group address" in claim 1…” (See Applicant’s Remarks, page 9, 1st Par. to 5th Par.); and
“…Seok does not state whether the multicast AID request frame 1200 and the multicast AID response frame 1300 sent in response to the multicast AID request frame 1200 are unicast or multicast frames. Based on the context of Seok, it is apparent that each of the multicast AID request frame 1200 and the multicast AID response frame 1300 is a unicast frame. With this understanding, Applicant respectfully submits that Seok does not provide any teaching or hint of "receive, from the access point in response to the unicast query, ... a message targeted to a group address, the message targeted to the group address comprising the first information relating to the access point sought by the unicast query." In other words, with the above understanding of Seok, Seok would have led a person of ordinary skill in the art to sending a unicast response responsive to a unicast query….” (See Applicant’s Remarks, pages 9-10).

However, the Examiner respectfully disagrees with the Applicant and asserts that the combination of Dong in view of Seok teaches the claimed invention as currently presented in independent claim 1.
Regarding argument (a), Examiner submits that Dong generally teaches the subject matter of “sending a multicast response in response to a unicast query for information” as similarly presented in claim 1.  Par. 0031 of Dong lays out the specific embodiments of Par. 0025-0026 which the Applicant has used rebuttal of the rejection.  Par. 0031 shows:
[0031] It should be noted that, the source address is an address of the terminal that generates the data frame, and the destination address herein refers to an address of the access point. In some cases, it is possible that a terminal directly sends data to another terminal, and then both the source address and the destination address may be an address of the corresponding terminal. If the access point sends the data frame to the terminal, the destination address is the address of the terminal, and the source address is the address of the access point. The address of the terminal may be set to 16 bits, where a fourteenth bit and a fifteenth bit indicate the data type. For example, "00" is used to indicate best-effort common data, "01" indicates voice data, and a thirteenth bit indicates multicast or unicast. If the access point sends the data frame to the terminal, the thirteenth bit in the address of the terminal is "1", it indicates that a frame currently transmitted is a multicast frame, and a zeroth bit to a twelfth bit in the address of the terminal are not all "1", it indicates a specific multicast address, and that a receiver of the data frame is a group of terminals but not a single terminal. The multicast address is not the AID, and for how to determine a value of the multicast address, reference may be made to the prior art or another related technology, which is not limited by the present invention. If the address of the terminal is the destination address and the zeroth bit to the thirteenth bit in the address of the terminal are all "1", it indicates that the data frame currently transmitted is a broadcast frame, and at this time the address where the zeroth bit to the twelfth bit are all "1" may be considered as a special multicast address. The special multicast is broadcast, and the receivers of a broadcast frame are all terminals on a network where the access point is located. When the thirteenth bit in the address of the terminal is "0", the zeroth bit to the twelfth bit in the address of the terminal are low-order 13 bits of the AID allocated by the access point to the terminal. When the address of such a terminal is the destination address, the receiver of the data frame is the terminal indicated by the AID in the address of the terminal. Therefore, the thirteenth bit in the address of the terminal is a multicast unicast indicator bit. When the address of the terminal is the source address, the STA generally sets the source address to a unicast address, which includes the AID of the terminal. When the address of the terminal is the destination address, the address of the terminal may be the unicast address or the multicast address, and includes the AID of the terminal when the address of the terminal is the unicast address. Definitely, the low-order 13 bits of the AID, the multicast unicast indicator bit, and a data type indicator bit may form the source address in any combination manner, which is not limited to the foregoing combination manners. At the same time, the source address may also include only the AID, or include only the AID/multicast address and multicast unicast indicator, or include only the AID and data type, or include the three pieces of information. The address of the terminal is not limited to 16 bits, may be defined to another length as required, and some undefined reserved bits may be reserved. The number of significant bits of the AID may be another number of bits, for example, may be 14 bits or 12 bits, and so on. The length of the data type may also be another number of bits, for example, may be 3 bits or more, to indicate serial numbers of more data types, transmission types, or data streams. In the embodiment of the present invention, for ease of description, a serial number or identifier of a data type, transmission type, and data stream are all referred to as a data type.


As shown in Par. 0030, the association response message which is received by the terminal from the access point is received in varying formats (i.e. unicast, multicast or broadcast).  Specific bit(s) in the address of the terminal, informs the terminal on whether a frame is transmitted using unicast, multicast or broadcast.  When the thirteenth bit in the address of the terminal is "1", it indicates that a frame currently transmitted is a multicast frame, and a zeroth bit to a twelfth bit in the address of the terminal are not all "1", it indicates a specific multicast address, and that a receiver of the data frame is a group of terminals but not a single terminal (emphasis).  Therefore, Dong is not limited to transmitting/receiving queries and responses in unicast, but also employs multicasting messages as indicated by the information included within the messages.
Regarding argument (b), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the rejections, the primary reference Dong was used to teach the claimed subject matter “…send, to the access point, a unicast query for first information relating to the access point; and receive, from the access point in response to the unicast query, a group- addressed mode indicator set to a first value to specify that the access point has activated a group-addressed transmission of information relating to the access point…”  (See Final Rejection, 05/04/22, page 5).  At least with the primary reference Dong, this reference already teaches the sending of the unicast query and the reception of a multicast message in response to the initial unicast query.  However, Dong does not specifically show the subject matter “a message targeted to a group address, the message targeted to the group address comprising the first information relating to the access point sought by the unicast query.”  Seok was introduced to cure the deficiencies of Dong.  Seok teaches the subject matter “a message targeted to a group address, the message targeted to the group address comprising the first information relating to the access point sought by the unicast query” in Figures 12-13 and Par. 0204-0216.  See Final Rejection pages 5-6.
Given the current rejections and having the additional reasoning as presented above, Dong in view of Seok teaches the claimed subject matter as currently presented in claim 1.
Regarding claims 2-9, 11-17 and 19-20, Applicant submits the same arguments as already presented with respect to claim 1.  Thus, the Examiner applies the same reasoning as already presented above.

/REDENTOR PASIA/Primary Examiner, Art Unit 2413